DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 and 14-15 are rejected under 35 U.S.C. 102(1)(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Baldwin et al (US 2015/0134330).
Claim 14. Baldwin, via fig. 2,  teaches a method for controlling an electronic device, the method comprising: 
detecting voice information through a voice sensor; (voice and facial recognition engines 204a and 204b, [0018]);
when the voice information is detected by the voice sensor, capturing an image of a subject related to the voice information through a camera; (voice recognition engine 204a may be first employed to narrow down the identification of a user … and facial recognition engine 204b may then be employed make the final identification, [0018, 0043-0049).
(sufficient/adequate identification VS. insufficient/inadequate identification, [0026-0027].  Here examiner maps “counterfeit face” to “insufficient/inadequate identification”.  Please see further below for clarification = X1); and 
when the subject is not the counterfeit face as a result of the determination, confirm both the user's face and voice match the user's information in database, [0049]) determining whether the subject is a registered user (a registered user bio-metric database, [0043])  based on the image of the captured subject (initial facial image, [0025]) and a pre-stored face information (reference image, [0025]; face and voice database, [0043]); and 
executing a control command corresponding to the voice information when the subject is the registered user, (The client device may then confirm both the user's face and voice match the user's information in database, and after vocally and facially identified David, the client device may then proceed to load the user name and password for David's Youtube login, and log David into his Youtube account, [0043]), 
 wherein determining whether the subject is the counterfeit face ([0050-0058]) is comprises: 
calculating location information of the subject by using the voice information, (check whether the user's location recognized as the voice source is the same as the user's location recognized through visual recognition, [0057].  Also so [0020, 0026-0027, 0082, 0099); and 
determining whether the subject is the counterfeit face based on the calculated location information and the image of the subject. (check and determine whether the user's environment is consistent with the location identified (to prevent video recording cheat), [0058-0059] as well [0026-0027]);
X1: The current Specs, [0130], defines “the counterfeit face includes a face on a photo, a face in a video, and a face mockup which is not a face of a real person such as a face mask”.   While Baldwin does not explicitly use the term “counterfeit”, rather in the process of authenticating a user for allowing access to the service request, Baldwin uses the level of identification whether it is sufficient or adequate to verify the user.  Obviously, insufficient/inadequate facial identification can be read into the “counterfeit”.  It would have been obvious to the ordinary artisan to make a very minor modification in Baldwin to meet the current use of language for greater clarification in carrying out the invention. 
Claim 15. The method of claim 14, wherein determining whether the subject is the counterfeit face is further comprises: comparing location information of an object stored in an object database with the calculated location information, and when there is location information of an object corresponding to the calculated location information as a result of the comparison, determining the subject as the counterfeit face. (See claim 15 or [0020, 0027, 0050, 0082, 0099]).
Claim 1. An electronic device comprising: a voice sensor configured to detect voice information; a camera configured to capture an image of a subject related to the voice information; and a controller configured to: when the voice information is detected by the voice sensor, control the camera to capture the image of the subject related to the voice information, and determine, by using the captured image of the subject and the voice information, whether the subject related to the voice information is a counterfeit face, thereby determining whether to execute a control command corresponding to the voice information. (Please see claim 14).
Claim 3. The electronic device of claim 1, wherein the controller is further configured, when the subject is the counterfeit face as a result of the determination, not to perform control corresponding to the voice information. (see claim 14 or Fig. 2, 312 – Denial of service).
Claims 4-5. The electronic device of claim 1, further comprising a memory configured to store surrounding environment information of the electronic device, wherein the controller is further configured to: capture a surrounding image of the electronic device through the camera, extract an object in which voice information can be outputted from the captured surrounding image, and store location information and type information of the extracted object in the memory. ([0058] c. check and determine whether the user's environment is consistent with the location identified (to prevent video recording cheat); wherein the controller is further configured to: calculate location information of the subject based on the voice information, and when there is location information that matches the calculated location information among the location  (Baldwin: sufficient/adequate identification VS. insufficient/inadequate identification, [0026-0027].  Again, here examiner maps “counterfeit face” to “insufficient/inadequate identification”).
Claim 6. The electronic device of claim 1, wherein the controller is further configured to: when the subject is not the counterfeit face as a result of the determination, compare pre-stored face information with the captured image of the subject based on a face recognition algorithm, and when the image of the subject corresponds to the pre-stored face information as a result of the comparison, determine the subject as a registered user and execute the control command corresponding to the voice information. (See claim 14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 13  are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin in view of Ban et al (KR 10-1270351). 
Claim 7. The electronic device of claim 1, wherein the controller is further configured to: calculate a distance between the subject and the electronic device based on the voice information, (Baldwin: check whether the user's location recognized as the voice source is the same as the user's location recognized through visual recognition, [0057].  Also so [0020, 0026-0027, 0082, 0099);  change a size of the image of the captured subject by using the calculated distance information and size information of a pre-stored face, and compare the pre-stored face information with the image that the size thereof is changed. (Ban, pages 2-3: …  amending the extracted face image in order to be corresponded to the predetermined by the distance reference face image size" and above-mentioned corrected by the distance face image comprise the process it amends in order to be corresponded to the registration image size and of storing to the predetermined by the distance registration image of the user,).
Claim 13. The electronic device of claim 1, wherein the controller is further configured to: extract feature information from the image of the captured subject, and perform an update of a pre-stored face image. (Ban: it recognizes face using the face recognition algorithm it divides the abovementioned obtained image into preset for each frame having different frame count and the process" of amending the extracted face image in order to be corresponded to the predetermined by the distance reference face image size" and above-mentioned corrected by the distance face image comprise the process it amends in order to be corresponded to the registration image size and of storing to the predetermined by the distance registration image of the user, Abstract).
Claims 2, 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin in view of Miki et al (US 2019/0313055).
Claim 2. The electronic device of claim 1, wherein the controller is further configured to: calculate distance information of the subject related to the voice information based on the voice information, (Baldwin: check whether the user's location recognized as the voice source is the same as the user's location recognized through visual recognition, [0057].  Also so [0020, 0026-0027, 0082, 0099); and control the camera to capture the image of the subject by using the calculated distance information of the subject. (Miki: [0089]: in the case where the position of the subject's face is closer to the camera 12B than the ground end G.sub.0 on the nearest side of the image captured by the camera 12B is, the distance D.sub.F from the camera 12B to the face <d.sub.CG0); Also Miki, [0089] and  FIGS. 17 and 18).
Claim 8. The electronic device of claim 6, wherein the controller is further configured to: when the image of the subject corresponds to pre-stored face information, determine whether the control command corresponding to the voice information corresponds to a permission associated with the pre-stored face information, and when the control command corresponds to the permission associated with the pre-stored face information as a result of the determination, execute the control command corresponding to the voice information. (See claim 14 or Baldwin: The client device may then confirm both the user's face and voice match the user's information in database, and after vocally and facially identified David, the client device may then proceed to load the user name and password for David's Youtube login, and log David into his Youtube account, [0043]).
Claim 9. The electronic device of claim 6, wherein the controller is further configured to: when the image of the subject corresponds to pre-stored face information, compare the voice information associated with the pre-stored face information with voice information received from the voice sensor, and when the voice information associated with the pre-stored face information corresponds to the voice information received from the voice sensor, execute the control command corresponding to the voice information. (See claim 14 or Baldwin: The client device may then confirm both the user's face and voice match the user's information in database, and after vocally and facially identified David, the client device may then proceed to load the user name and password for David's Youtube login, and log David into his Youtube account, [0043]).
Claims 10-11. The electronic device of claim 6, wherein the controller is further configured to: when storing face information of the registered user, store together with height information of the registered user in a memory by linking the height information to the face information. (Miki: [0089]: in the case where the position of the subject's face is closer to the camera 12B than the ground end G.sub.0 on the nearest side of the image captured by the camera 12B is, the distance D.sub.F from the camera 12B to the face <d.sub.CG0); wherein the controller is further configured to: calculate the height information of the subject based on the voice information detected by the voice sensor, compare the calculated height information with the height information stored in the memory, and verify whether the subject is the registered user. (Miki, [0089]: Here, FIGS. 17 and 18 are diagrams for describing a case where the position of the subject's face is closer to the camera 12B than the ground end is. FIG. 17 is a diagram for describing the positional relationship between a camera and a subject in face height calculation in the case where the position of the subject's face is closer to the camera 12B than the ground end is. FIG. 18 is a diagram for describing distance information calculated from a captured image in face height calculation in the case where the position of the subject's face is closer to the camera 12B than the ground end is. As illustrated in FIGS. 17 and 18, in the case where the subject is standing on the nearer side than a ground end on the nearest side of the image captured by the camera 12B (distance D.sub.F<d.sub.CG0), d.sub.FG0 is expressed by the following formula 9).
Claim 12. The electronic device of claim 6, wherein the controller is further configured to: when registering face information of the subject, store together with capturing time information of the face information, and determine whether the subject is the registered user by comparing the captured image of the subject with the face information corresponding to the capturing time of the subject. (Miki, Fig. 5 and [0071]: the information processing device 10B performs imaging by the camera 12B (step S112), and transmits a captured image (video) to the information processing device 10B (step S115). Imaging and transmission are continuously performed in real time.  Fig. 22 and [0104]: On the display 15B on the imaging side, a captured image of user A on the partner side is displayed in real time by two-way communication. By the guiding message 31 being displayed on such a screen, user B can move in a manner that his/her own face enters a display area on the user A side. In addition, as illustrated in the lower stage of the FIG. 22, an image 32 of user B captured by the camera 12B on the imaging side may be displayed in real time). 
					Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949. The examiner can normally be reached Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUNG-HOANG J NGUYEN/           Primary Examiner, Art Unit 2651